Case: 09-17241    12/30/2009   Page: 1 of 3   DktEntry: 7179397
                                                                           FILED
                                  FOR PUBLICATION                           DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KRISTIN M. PERRY; SANDRA B.                       No. 09-17241
STIER; PAUL T. KATAMI; JEFFREY
J. ZARRILLO,                                      D.C. No. 3:09-cv-02292-VRW

                 Plaintiffs - Appellees,
                                                  ORDER
       and

CITY AND COUNTY OF SAN
FRANCISCO,

                 Plaintiff-intervenor,

  v.

 ARNOLD SCHWARZENEGGER, in
his official capacity as Governor of
California; EDMUND G. BROWN, Jr.,
in his official capacity as Attorney
General of California; MARK B.
HORTON in his official capacity as
Director of the California Department
of Public Health & State Registrar of
Vital Statistics; LINETTE SCOTT, in
her official capacity as Deputy Director
of Health Information & Strategic
Planning for the California Department
of Public Health; PATRICK
O’CONNELL, in his official capacity as
Clerk-Recorder for the County of
Alameda; DEAN C. LOGAN, in his
official capacity as Registrar-
            Case: 09-17241    12/30/2009   Page: 2 of 3   DktEntry: 7179397




                                                                              Page 2

Recorder/County Clerk for the County
of Los Angeles,

                Defendants,

and

DENNIS HOLLINGSWORTH; GAIL
J. KNIGHT; MARTIN F.
GUTIERREZ; HAK-SHING
WILLIAM TAM; MARK A.
JANSSON;
PROTECTMARRIAGE.COM - YES
ON 8, A PROJECT OF CALIFORNIA
RENEWAL,

                Defendant-intervenors -
                Appellants.




KRISTIN M. PERRY; SANDRA B.                      No. 09-17551
STIER; PAUL T. KATAMI; JEFFREY
J. ZARRILLO,                                     D.C. No. 3:09-cv-02292-VRW

                Plaintiffs - Appellees,

      and

OUR FAMILY COALITION;
LAVENDER SENIORS OF THE EAST
BAY; PARENTS, FAMILIES, AND
FRIENDS OF LESBIANS AND GAYS,
CITY AND COUNTY OF SAN
FRANCISCO,

                Plaintiff-intervenors -
            Case: 09-17241    12/30/2009     Page: 3 of 3   DktEntry: 7179397




                                                                                Page 3

                Appellees,

    v.

ARNOLD SCHWARZENEGGER;
EDMUND G. BROWN, Jr.; MARK B.
HORTON; LINETTE SCOTT;
PATRICK O’CONNELL; DEAN C.
LOGAN,

                Defendants,

and

DENNIS HOLLINGSWORTH; GAIL
J. KNIGHT; MARTIN F.
GUTIERREZ; HAK-SHING
WILLIAM TAM; MARK A.
JANSSON;
PROTECTMARRIAGE.COM - YES
ON 8, A PROJECT OF CALIFORNIA
RENEWAL,

                Defendant-intervenors -
                Appellants.




Before:        THOMAS, Circuit Judge and En Banc Coordinator.

         A judge of this court called for this case to be reheard en banc. A vote was

taken, and a majority of the nonrecused active judges of the court did not vote in

favor of en banc consideration. The call for rehearing en banc is DENIED. The

case is returned to the three-judge panel.